ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-286, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent), that WAYNE ANTONIO AUTRY of NEWARK, who was admitted to the bar of this State in 2001, should be reprimanded for violating RPC 1.15(d) and Rule 1:21-6 (recordkeeping improprieties), and RPC 8.1(b) (failure to comply with a lawful demand for information from a disciplinary authority), and good cause appearing;
It is ORDERED that WAYNE ANTONIO AUTRY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.